          Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 1 of 59



Erick G. Kaardal (WI0031)
Mohrman, Kaardal & Erickson, P.A.
150 South Fifth Street, Suite 3100
Minneapolis, Minnesota 55402
Telephone: (612) 341-1074
Facsimile: (612) 341-1076
Email: kaardal@mklaw.com
Attorneys for Petitioners

               IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF COLUMBIA


MDEWAKANTON BAND OF SIOUX IN                                Case No. 19-402
MINNESOTA, TERRI ROBERTSON-
TORGERSON AND ROSS TORGERSON,

                  Petitioners,

v.

DAVID BERNHARDT, in his official
capacity as acting Secretary of the
Interior, or his successor,
U.S. Department of the Interior
1849 C Street NW
Washington, D.C. 20240; and

TARA KATUK MAC LEAN SWEENY in
her official capacity Assistant Secretary-
Indian Affairs, or her successor,
U.S. Department of the Interior
1849 C Street NW
Washington, D.C. 20240.

                Respondents.


                 PETITION FOR A WRIT OF MANDAMUS
          Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 2 of 59




      The Petitioners Mdewakanton Band of Sioux in Minnesota, Terri

Robertson-Torgerson, and Ross Torgerson for their petition for mandamus

allege as follows:

                               INTRODUCTION

      The Mdewakanton Band of Sioux in Minnesota (“the Mdewakanton

Band”), an American Indian tribe, that preceded the federal government, is

identified in treaties and statutes, and has never been terminated by any act

of Congress. Yet, the Mdewakanton Band is not listed as a federally-

recognized Indian tribe by the U.S. Department of the Interior. The

Mdewakanton Band seeks a writ of mandamus to require the U.S.

Department of the Interior to list the Mdewakanton Band as a federally-

recognized tribe.

      The Mdewakanton Band has never lost or relinquished its status as a

historic, pre-federal government Indian Tribal entity subject of treaties and

statutes pertaining to it. Congress has never terminated the Mdewakanton

Band as an Indian tribe. Its members did not sever their tribal relations. The

Mdewakanton Band continues to have treaty and statutory legal

relationships with the federal government. In short, despite the failure of the

federal government to list the Mdewakanton Band, the Mdewakanton Band

is a federally-recognized Indian tribe.



                                          2
          Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 3 of 59



      Interior’s failure to annually list the Mdewakanton Band is a

continuing legal Interior error. Congressional statutes lack a statutory

procedure to list federally recognized tribes which have been omitted.

Likewise, Interior rules lack an administrative procedure to list federally-

recognized tribes which have been omitted. Any current administrative

process is inapplicable under 25 C.F.R. Part 83, because 25 C.F.R. § 83.3

applies “only to indigenous entities that are not federally recognized Indian

tribes.” (Emphasis added). Ministerially, the Secretary or the Assistant

Secretary for Indian Affairs or both are statutorily obligated to include the

Petitioner Mdewakanton Band on the list because the Mdewakanton Band is

a federally-recognized Indian tribe.

      The Mdewakanton Band currently has three identified members who

are direct lineal descendants of the Band who were among those

Mdewakanton Indians that did not participate in the infamous Minnesota

Indian uprising of 1862. The identified three members include Terri

Robertson-Torgerson, Ross Torgerson, and his child. They are direct

descendants of Mdewakanton Sioux Chief Wabasha I of the Mdewakanton

Band. They, nor their descendants, severed their Mdewakanton tribal

relations as other Mdewakanton tribal members have.




                                       3
            Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 4 of 59



       This Court can direct Interior to list the Mdewakanton Band as a

federally-recognized Indian tribe by issuance of the writ of mandamus under

the All Writs Act, 28 U.S.C.§ 1651(a).

       The Department’s mistaken omission must be corrected.

                                JURISDICTION

       1.    Jurisdiction is founded upon 28 U.S.C. § 1331, 28 U.S.C. § 1343,

28 U.S.C. § 1362, 28 U.S. C. §1651(a); 28 U.S.C. § 2201, and 5 U.S.C. §§ 701-

708.

       2.    The All Writs Act, 28 U.S.C. § 1651(a) confers the power of

mandamus on federal courts for a lawful exercise of the prescribed

jurisdiction.

       3.    Under the Administrative Procedures Act claim, 5 U.S.C. § 702, a

person may sue for a legal wrong against the Interior Secretary or Assistant

Secretary for Indian Affairs or both for acting or failing to act:

             A person suffering legal wrong because of agency
             action, or adversely affected or aggrieved by agency
             action within the meaning of a relevant statute, is
             entitled to judicial review thereof. An action in a
             court of the United States seeking relief other than
             money damages and stating a claim that an agency
             or an officer or employee thereof acted or failed to act
             in an official capacity or under color of legal authority
             shall not be dismissed nor relief therein be denied on
             the ground that it is against the United States or
             that the United States is an indispensable party.




                                         4
             Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 5 of 59



      4.      The Interior Secretary or Assistant Secretary for Indian Affairs

or both failed to identify and list the Mdewakanton Band as a federally-

recognized Indian tribe. The Mdewakanton Band never was terminated as a

tribe and as such the Secretary or Assistant Secretary for Indian Affairs or

both have violated the Mdewakanton Band’s legal rights and entitlements

under federal statutory law.

      5.      Each year, Interior publishes the List Act. Section 104 of the Act

of November 2, 1994 (Pub. L. 103-454; 108 Stat. 4791, 4792). Each year, the

Mdewakanton Band is omitted from the list of federally-recognized Indian

tribes. Therefore, the filing of the instant petition for a writ of mandamus is

timely as the Secretary or Assistant Secretary for Indian Affairs or both have

failed to list the Mdewakanton Band. Hence, their actions or failed actions

are continuing.

      6.      Petitioners, in 2014, had previously submitted to Interior an

administrative Petition seeking reaffirmation of the Mdewakanton Band of

Sioux in Minnesota as a federally recognized and acknowledged Indian tribe

under previous Department regulations under 25 C.F.R. Part 83 (2014).

Exhibit 1.

      7.      Although the 2014 Petition was not necessary, it was filed in an

abundance of caution regarding any issues related to the exhaustion of




                                        5
            Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 6 of 59



administrative remedies. But, Interior nevertheless failed or refused to act

upon it.

      8.     Instead, on the eve of the final decision-making process on the

Petition, Interior revised the governing regulations applicable to petitions

regarding reaffirmation. The revisions abandoned the ability for any tribe to

seek reaffirmation under Part 83.

      9.     Because the current regulations under Part 83 do not apply to

federally-recognized Indian tribes, which the Mdewakanton Band is, as

explained in this petition, the Mdewakanton Band is precluded from

pursuing any administrative relief under Part 83.

      10.    Venue lies in this judicial district pursuant to 28 U.S.C. § 1391(e)

because at least one Respondent resides within the District of Columbia or a

substantial part of the events or omissions giving rise to the claims herein

occurred in the District of Columbia.

                                    PARTIES

The Petitioners

      11.    Mdewakanton Band of Sioux in Minnesota (“Mdewakanton

Band”) is a recognized and acknowledged Indian tribe with the following

currently-identified members: Terri Robertson-Torgerson, Ross Torgerson,

and his child. They are half-blood Indians of the Mdewakanton Band.




                                        6
            Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 7 of 59



      12.    Terri Robertson-Torgerson and Ross Torgerson are lineal

descendants of Nancy Santee and Thomas A. Robertson. Nancy was a

member of the Mdewakanton Band, as was her husband Thomas. Thomas

was a “mixed-blood” Mdewakanton Band member.

      13.    Terri Robertson-Torgerson’s father, Melvin Robertson, Sr., a

mixed-blood member of the Mdewakanton Band, born in 1914 on an Indian

reservation where he lived his entire life. Melvin Robertson, Sr., lived on an

Indian reservation in 1934. He died in 1986. He never severed his tribal

relations with the Mdewakanton Band.

      14.    Terri Robertson-Torgerson was born in 1964. Terri Robertson-

Torgerson is a mixed-blood Indian of the Mdewakanton Band (half-blood).

She has lived on an Indian reservation her entire life.

      15.    Ross Torgerson was born in 1985. Ross Torgerson is a mixed-

blood Indian of the Mdewakanton Band (half-blood). He has lived on an

Indian reservation his entire life.

      16.    The child of Ross Torgerson was born in 2017. The child is a

mixed-blood Indian of the Mdewakanton Band. He has lived on an Indian

reservation his entire life.

      17.    Thomas A. Robertson, also known as Zitkanahowaste (Good

Sounding Bird or Bird With A Beautiful Voice), was born to Mdewakanton

Band member Jane Anderson Robertson and her husband, Scotland native


                                       7
              Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 8 of 59



Andrew Robertson, on October 24, 1839 on Grey Cloud Island, Minnesota.

They had a son named Thomas A. Robertson.

        18.    Jane Robertson never severed her tribal relations with the

Mdewakanton Band. Notably, her name appears on a Mixed-Blood List of

Mdewakanton tribal members. Jane’s son Thomas also appears on that same

list.

        19.    Thomas A. Robertson was identified by the Department as one of

the thirty-six Dakota Sioux, including Mdewakanton Band members, who

received compensation as a “friendly” Sioux under the Act of February 9,

1865. Thomas A. Robertson was also both a holder of and eligible for scrip to

land of the Lake Pepin Reservation under the Act of July 17, 1854, 10 Stat.

304, and entitled to or eligible for land as an identified Mdewakanton

individual “who exerted himself in rescuing the white from the late massacre

of said Indians” under Section 9 of the Act of February 16, 1863.

        20.    As lineal descendants of Thomas A. Robertson, Petitioners Terri

Robertson-Torgerson and Ross Torgerson are Mdewakanton Band members

who are entitled to or eligible for Mdewakanton Band property interests,

including reservations and their boundaries, under unrepealed federal

statutes with current Federal responsibilities and obligations.




                                         8
            Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 9 of 59



The Respondents

      21.    Respondent David Bernhardt is the acting Secretary of the U.S.

Department of the Interior. The Secretary of the Interior gives direction to

the Assistant Secretary of Indian Affairs. See also 25 U.S.C. § 9 (The

President may prescribe such regulations as he may think fit for carrying

into effect the various provisions of any act relating to Indian affairs, and for

the settlement of the accounts of Indian affairs),

      22.    Respondent Tara Katuk Mac Lean Sweeney is the Assistant

Secretary—Indian Affairs at the DOI headquarters in Washington, DC.

Under 25 U.S.C. § 2, the Assistant Secretary of Indian Affairs, under the

direction of the Secretary of the Interior, and agreeable to such regulations as

the President may prescribe, has management of all Indian affairs and of all

matters arising out of Indian relations. See also 25 U.S.C. § 9. (The President

may prescribe such regulations as he may think fit for carrying into effect the

various provisions of any act relating to Indian affairs, and for the settlement

of the accounts of Indian affairs).

      23.     All Respondents or their respective successors are sued only in

their official capacity.




                                        9
           Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 10 of 59



                           STATEMENT OF FACTS

A.   The Petitioners Terri Robertson-Torgerson and Ross Torgerson are
     descendants of Sioux Chief Wabasha I of the Mdewakanton Band of
     Sioux who have never severed their tribal relations with the Band.

     24.     The Petitioners Terri Robertson-Torgerson and Ross Torgerson

are half-blood Indians and lineal descendants of Mdewakanton Sioux Chief

Wabasha I. Chief Wabasha I had a daughter Mar-pi-ya-ro-to-win, also

known as Grey Cloud Woman I. She married James Aird (a fur-trader from

Scotland). They had one daughter, Margaret (Mar-pi-ya-ro-to-win) also

known as Grey Cloud Woman II. Margaret would marry a British army

officer, Captain James Anderson, and had a daughter named Jane Anderson.

     25.     Margaret (Grey Cloud Woman II) would later separate from

James Anderson and would marry Hazen Mooers (becoming Margaret Aird-

Mooers.) Margaret’s daughter Jane Anderson would marry Andrew

Robertson.

     26.     As a historic note, sometime between 1837 and 1847, Andrew

Robertson named Grey Cloud Island, located in Washington County,

Minnesota, within the Mississippi River, in honor of his mother-in-law,

Margaret Aird-Moors (Grey Cloud Woman II). Grey Cloud Island was also

the birthplace of Thomas A. Robertson.

     27.     Jane Robertson and Thomas A. Robertson would later appear on

the Mixed Blood List of Mdewakanton.


                                      10
            Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 11 of 59



      28.     At no time did Jane Robertson sever her tribal relations with the

Mdewakanton Band.

      29.     At no time did Thomas A. Robertson sever his tribal relations

with the Mdewakanton Band.

      30.     Jane Robertson’s son Thomas A. Robertson would marry Nancy

Santee. Nancy was a member of the Mdewakanton Band, as was her

husband Thomas recognized as a member of the Band. Jane and Thomas

were “mixed-blood” Mdewakanton Band members.

      31.     Petitioners Terri Robertson-Torgerson and Ross Torgerson, are

the great-granddaughter and the great-great-grandson of Thomas A.

Robertson. Thomas A. Robertson, at great risk of his own life, rescued white

settlers from death during the Minnesota Sioux Uprising of 1862. Notably,

Mdewakanton Thomas A. Robertson participated as an interpreter and was a

signatory to the Sioux Treaty of 1858 on behalf of the Mdewakanton Band.

(Treaty with the Sioux (June 19, 1858), 12 Stat. 1031). Thomas A. Robertson

was part of and traveled with the Mdewakanton Band treaty delegation to

Washington, D.C. Exhibit 2.

      32.     Jane Robertson and Thomas A. Robertson, as mixed-blood

members of the Mdewakanton Band, were entitled to and did receive land in

1858 within the boundaries of the Lake Pepin Reservation in Minnesota

created through the Treaty of Prairie du Chien of July 15, 1830.


                                       11
            Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 12 of 59



      33.     By the Congressional Act of July 17, 1854, 10 Stat. 304, which

specifically referenced the Lake Pepin Reservation, Congress had identified,

acknowledged, and recognized the mixed-bloods of the Mdewakanton Band—

recognizing the Band, their entitlement to land, and future interest

regarding those reservation lands. The statutory boundary of the Lake Pepin

Reservation still exists and is unrepealed.

      34.     Jane Robertson, in accordance with the Act of 1854, would

eventually receive scrip of up to 480 acres.

      35.     With the scrip, Jane Roberson sold some of her acreage, but not

all of her acreage found within the Lake Pepin Reservation.

      36.     Not all lands in the Lake Pepin Reservation were publicly sold.

B.    Terri Robertson-Torgerson and Ross Torgerson are lineal descendants
      and half-blood Mdewakanton Band Indians who never severed their
      tribal relations.

      37.     Terri Robertson-Torgerson and Ross Torgerson are members of

the Mdewakanton Band.

      38.     Terri Robertson-Torgerson’s mother was Doris King LaFontaine,

daughter of Louise Dugan King and Mathew King, Sr. Doris was ¾ or 75%

Indian blood.

      39.     Melvin Robertson, Sr. is Terri Robertson-Torgerson’s father.

Melvin’s father was Charles Robertson and his mother was Jane Adams.

Melvin is a lineal descendant of Mdewakanton Sioux Chief Wabasha I.


                                       12
            Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 13 of 59



Melvin Robertson, Sr., a half-blood member of the Mdewakanton Band, was

born in 1914 on an Indian reservation where he lived his entire life.

      40.     Melvin Robertson, Sr., lived on an Indian reservation in 1934.

He died in 1986. He never severed his tribal relations with the Mdewakanton

Band. Melvin was 25/32 or 78% Indian blood.

      41.     Terri Robertson-Torgerson was born in 1964. Terri Robertson-

Torgerson is a mixed-blood Indian of the Mdewakanton Band (half-blood).

She has lived on an Indian reservation her entire life. She is 49/64 or 77%

Indian blood.

      42.     Ross Torgerson was born in 1985 and is the son of Terri

Robertson-Torgerson. Ross Torgerson is a mixed-blood Indian of the

Mdewakanton Band (half-blood). Ross is 135/256 or 53% Indian blood. He

has lived on an Indian reservation his entire life. He was adopted at the age

of twelve by Terri Robertson-Torgerson’s present husband Les Torgerson.

      43.     The child of Ross Torgerson was born in 2017. The child of Ross

Torgerson is a mixed-blood Indian of the Mdewakanton Band. He has lived

on an Indian reservation his entire life.

      44.     At no time did Petitioner Terri Robertson-Torgerson sever her

tribal relations with the Mdewakanton Band.

      45.     At no time did Petitioner Ross Torgerson sever his tribal

relations with the Mdewakanton Band nor has his child.


                                       13
            Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 14 of 59



      46.     Notably, the named individual Petitioners are direct

Mdewakanton descendants of the individuals identified on the 1866 list.

Exhibit 3. For the people on this list, the United States set land aside and

paid compensation for their heroic efforts and participation to save white

settlers during the Minnesota 1862 uprising. The people on the list did not

sever their tribal relations. To receive the compensation from the February

9, 1865 Act (Act of Feb. 9, 1865, ch. 29, 13 Stat. 427) did not require the

severance of tribal relations.

C.    The Mdewakanton Band is a recognized tribe existing to this day,
      never having been terminated by an act of Congress.

      47.     The Mdewakanton Band is an American Indian group indigenous

to the continental United States. It is not currently listed as a federally-

recognized tribe by the Department.

      48.     The Mdewakanton Band, members of whom have not severed

their tribal relations, is the main body entity of Mdewakanton Sioux Indians.

      49.     No Congressional act has terminated a federal relationship with

the Mdewakanton Band.

      50.     Non-tribal Indians in Minnesota, who have severed their tribal

relations with the main body of the Mdewakanton Band of Sioux in

Minnesota include Prairie Island Indian Community members (organized

under the Indian Reorganization Act (ch. 576, 48 Stat. 984)); the Lower Sioux



                                       14
            Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 15 of 59



Indian Community members (organized under the Indian Reorganization

Act-1936(ch. 576, 48 Stat. 984)); and the Shakopee Mdewakanton Sioux

Community members (organized under the Indian Reorganization Act-1969).

The non-tribal Indian groups are closed communities of non-indigenous

Indians under the 1934 Indian Reorganization Act because the 1888, 1889,

and 1890 Appropriations Act contained the “severance of tribal relations”

provisions and under 25 U.S.C. § 479, they do not necessarily qualify under

that definition of “Indian.”

      51.     Section 479 states as to an “Indian:”

                    The term “Indian” as used in this Act shall include all
                    persons of Indian descent who are members of any
                    recognized Indian tribe now under Federal
                    jurisdiction, and all persons who are descendants of
                    such members who were, on June 1, 1934, residing
                    within the present boundaries of any Indian
                    reservation, and shall further include all other
                    persons of one-half or more Indian blood.

      52.     The lands upon which the Communities were established under

the Indian Reorganization Act were appropriated by the 1888, 1889, and

1890 Appropriations Acts. Act of June 29, 1888, ch. 503, 25 Stat. 217, 228-29

($20,000); Act of Mar. 2, 1889, ch. 412, 25 Stat. 980, 992-93 ($12,000); Act of

Aug. 19, 1890, ch. 807, 26 Stat. 336, 349 ($8,000). Although each of the

Appropriations Acts used slightly different language, the operative provisions

were largely similar. The 1890 Act, for example, provided



                                        15
              Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 16 of 59



                      For the support of the full and mixed blood
                      Indians in Minnesota heretofore belonging to
                      the Medewakanton (sic) band of Sioux Indians,
                      who ... have severed their tribal relations….

        53.     These Congressional Acts required the severance of tribal

relations to obtain access to and reside upon those lands. The expressed

Congressional restriction resulted in the basis of the Communities’ initial

organization under the IRA as non-tribal Indians residing on reservation

land. The Communities represent non-tribal members who severed tribal

relations as with respect to those lands acquired for them under the 1888,

1889, and 1890 Appropriation Acts. As communities organized under the

IRA of non-tribal members, the members are not part of the Mdewakanton

Band.

        54.     Since the Appropriation Acts of 1888, 1889, and 1890, no

Congressional Act restored these members of the Communities to tribal

membership. The federally-recognized Communities are of non-tribal

members residing on reservation lands.

        55.     The groups known in Minnesota as the Prairie Island Indian

Community and its members (organized under the Indian Reorganization

Act-1936), as the Lower Sioux Indian Community and its members

(organized under the Indian Reorganization Act-1936) and as the Shakopee

Mdewakanton Sioux Community and its members are entities that consist of



                                         16
              Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 17 of 59



non-tribal members who are subject to congressional acts that required them

to terminate their relationship with the Mdewakanton Band. No

Congressional Act has restored these non-tribal individuals who severed their

tribal relations to tribal membership status as it relates to the Mdewakanton

Band.

        56.     The treaty relationships, statutory relationships and

government-to-government legal relationships between the Mdewakanton

Band and the United States still exists today.

        57.     The United States did enter into treaties with the Mdewakanton

Band prior to February 1863.

        58.     Under statutory law, treaties lawfully made and ratified with any

Indian nation or tribe prior to March 3, 1871 cannot be invalidated or

impaired:

                [N]o obligation of any treaty lawfully made and ratified
                with any such Indian nation or tribe prior to March 3, 1871,
                shall be hereby invalidated or impaired.

        59.     The abrogation of treaties found under the Act of February 16,

1863, terminated certain moneys and land of the Mdewakanton Band,

however, the remaining provisions of the treaties remained intact.

        60.     Otherwise, as the legislative history of the February 16, 1863 Act

reveals (Act of Feb. 16, 1863, ch. 37, 12 Stat. 652), by the statement of New




                                          17
            Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 18 of 59



Hampshire Senator Daniel Clark, lands previously obtained from the Band

through all previous treaties would revert back to the Mdewakanton Band:

              “It does not seem to me desirable to abrogate the treaties
              which do thus secure to the United States tracts of land,
              and that we can arrive at the same end, which we desire by
              forfeiting the annuities for cause stated in the preamble,
              and letting the treaties stand.”

Congressional Globe, 37th Congress, 3rd Session, January 26, 1863, 515.

      61.     In other words, abrogating the treaties in their entirety with the

Mdewakanton Band would require the return of all Dakota Sioux lands in

Minnesota and surrounding territories and states to the Dakota Sioux

(including the Mdewakanton Band and three other bands) to the time before

the treaties were agreed to.

      62.     In short, the Act of February 16, 1863 did not abrogate the

Dakota Sioux Indian treaties in their entirety.

      63.     The so-called “Forfeiture Act,” 12 Stat. 652, Sec. 1, although

using broad language, the treaties between the United States and the

Mdewakanton Band were not terminated or completely abrogated:

                    [A]ll treaties heretofore made and entered into
                    by the …Medawakanton (sic)…bands of Sioux
                    or Dakota Indians, or any of them, with the
                    United States, are hereby declared to be
                    abrogated and annulled so far as said treaties
                    or any of them purport to impose any future
                    obligations and all lands and rights of
                    occupancy within the state of Minnesota….



                                        18
            Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 19 of 59



(Emphasis added).

      64.     Under Section 9 of the so-called “Forfeiture Act,” 12 Stat. 652, it

identifies the exception to Section 1 regarding lands and occupancy for

certain members of the Mdewakanton Band who did not participate in the

1862 uprising.

      65.     Moreover, Congress did recognize the existence of the

Mdewakanton Band through, for instance, the Act of 1854 (regarding the

Lake Pepin Indian Reservation); the Act of February 16, 1863; the Act of

March 3, 1863; the Act of February 9, 1865, the Appropriation Acts of 1888,

1889, and 1890 (requiring the severance of tribal relations, hence,

acknowledgement of the existing Mdewakanton Band).

      66.     Notably, the Act of July 17, 1854, Congress authorized the survey

of the existing Mdewakanton Lake Pepin Reservation and with the issuance

of scrip through the Act—through at least 1869—recognized and

acknowledged real property interests within the reservation boundaries. The

February 1863 Act did not repeal the 1854 Congressional Act or affect the

existence of the Lake Pepin Reservation for the Mdewakanton Band.

Moreover, not all lands were within the Lake Pepin Reservation were sold.

D.    The Mdewakanton Band of Sioux in Minnesota

      67.     Prior to 1851, the Mdewakanton Sioux lived along the Mississippi

River, in a homeland stretching westward to Dakota Territory and northward


                                        19
            Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 20 of 59



to above Mille Lacs Lake. To the east, their homeland covered western

Wisconsin, and to the south, northern Iowa.

      68.     In September, 1837, the Dakota Sioux consisted of four separate

bands, the Mdewakanton and Wahpekute, together comprising the "lower

bands," and the Sisseton and Wahpeton, known as the "upper bands.” The

four bands entered into treaty negotiations, as they were, with the United

States.

      69.     The Treaty of September 29, 1837 (7 Stat. 538, Arts. I-II) ceded to

the United States all of their land east of the Mississippi River, including all

of the current state of Wisconsin. The United States was to make annuity

payments under Treaty’s provisions, the last annuity to be paid in 1861. See

Treaty with the Sioux (September 29, 1837), 7 Stat. 538, Arts. I-II.

      70.     By 1851, the four Dakota Sioux Bands, which, although related,

had always been separate and distinct from each other, were essentially

consolidated into two distinct tribes for purposes of treaty negotiations; the

lower tribe—Mdewakanton and Wahpekute— and the upper tribe—Sisseton

and Wahpeton.

      71.     The lower and upper Dakota Sioux tribes signed separate treaties

with the United States. In 1851, the four bands of Sioux— Sisseton and

Wahpeton Bands and the Mdewakanton and Wahpakoota Bands—ceded all

of their lands in the Territory of Minnesota and the State of Iowa. The


                                        20
            Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 21 of 59



Sisseton and Wahpeton Bands by the Treaty of July 23, 1851, 10 Stat. 949,

ceded all of the lands owned in common by the four bands by natural

boundaries.

      72.     The Mdewakanton and Wahpakoota Bands by the Treaty of

August 5, 1851, 10 Stat. 954, article 1, bound themselves to perpetual peace

with the United States, and by article 2 ceded to the United States all of their

right, title, and claim to any lands whatsoever in the Territory of Minnesota

and in the State of Iowa.

      73.     By article 3 of each Treaty a reservation was set apart for the

Indians with an average width of ten miles on each side of the Minnesota

River. The upper bands (Sisseton and Wahpeton Bands) would live on such a

reservation near the western border of the Minnesota Territory on the

Minnesota River. The lower bands (Mdewakanton and Wahpakoota Bands)

reside on a similar reservation further southeast on the Minnesota River.

      74.     Importantly, another group of Dakota “mixed-bloods”—

principally Mdewakanton Band members—would reside on the eastern

border of the Minnesota Territory, in the proximity of Lake Pepin where a

reservation provided for by the Act of July 17, 1854, 10 Stat. 304, was

established. The Lake Pepin reservation referenced in an 1830 treaty and

established in 1854 is discussed further below.




                                        21
            Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 22 of 59



      75.     Unfortunately, instead of establishing the two reservations found

within article 3, the U.S. Senate, reneged on the provision. Instead, the

Senate would pay the Dakota Sioux for the reservation lands at a below

market rate of ten cents per acre. The Senate in turn, authorized the

President to set aside other lands as reservation lands outside the limits of

the designated land; however, the President never established the promised

reservation lands.

      76.     Nonetheless, the lower and upper bands of Dakota Sioux

continued to live on their two respective reservations on the Minnesota River.

Eventually, Congress by the Act of July 31, 1854, 10 Stats. 326, confirmed

some of those lands along the Minnesota River as reservations for them.

E.    1858 Treaties promised 80 acres of land in exchange for a promise of
      peace with the Mdewakanton Band.

      77.     In June 19, 1858, the United States entered into yet another set

of separate treaties with the lower and upper Sioux essentially cutting the

reservation lands affirmed by Congress in 1854 roughly in half in exchange

for compensation, including money and goods. Treaty with the Sioux (June

19, 1858), 12 Stat. 1031, Arts. I-III.

      78.     Under Article 1 of the June 1858 Treaty, in exchange for the loss

of their tribal lands, another promised reservation was to be established and

specific acreage provided to each Sioux head of family or single person over



                                         22
            Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 23 of 59



21years old. Interior was to set aside 80 acres for each Sioux head of

household from public lands:

              It is hereby agreed and stipulated that, as soon as
              practicable after the ratification of this agreement, so
              much of that part of the reservation or tract of land now
              held and possessed by the Mendawakanton (sic) and
              Wahpakoota bands of the Dakota or Sioux Indians, and
              which is described in the third article of the treaty made
              with them on the fifth day of August, one thousand eight
              hundred     and    fifty-one,  which     lies    south  or
              southwestwardly of the Minnesota River, shall constitute a
              reservation for said bands, and shall be surveyed, and
              eighty acres thereof, as near as may be in conformity with
              the public surveys, be allotted in severalty to each head of
              a family, or single person over the age of twenty-one years,
              in said band of Indians, said allotments to be so made as to
              include a proper proportion of timbered land, if the same
              be practicable, in each of said allotments....

              As the members of said bands become capable of managing
              their business and affairs, the President of the United
              States may, at his discretion, cause patents to be issued to
              them, for the tracts of land allotted to them, respectively, in
              conformity with this article; said tracts to be exempt from
              levy, taxation, sale or forfeiture, until otherwise provided
              for by the legislature of the State in which they are situated
              with the assent of Congress; nor shall they be sold or
              alienated in fee, or be in any other manner disposed of
              except to the United States or to members of said bands.

Treaty with the Sioux (June 19, 1858), 12 Stat. 1031) (Emphasis added.)

      79.     In exchange for the promised 80 acres of land noted above, the

Sioux pledged "to preserve friendly relations with the citizens [of the United

States], and to commit no injuries or depredations on their property:”




                                         23
            Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 24 of 59



         The Mendawakanton (sic) and Wahpakoota bands of Dakota
         or Sioux Indians acknowledge their dependence on the
         Government of the United States, and do hereby pledge and
         bind themselves to preserve friendly relations with the
         citizens thereof, and to commit no injuries or depredations on
         their persons or property, nor on those of the members of any
         other tribe. .. They also agree to deliver to the proper officers
         all persons belonging to their said bands who may become
         offenders against the treaties, laws, or regulation of the
         United States, or the laws of the State of Minnesota, and to
         assist in discovering, pursuing, and capturing all such
         offenders whenever required so to do by such officers, through
         the agent or other proper officer of the Indian Department.

Treaty with the Sioux (June 19, 1858), 12 Stat. 1031 (Emphasis added).

F.    The 1854 Act of Congress identified and memorialized the Lake Pepin
      Reservation as for Mdewakanton Band half-blood (mixed-blood)
      members.

      80.     Meanwhile, by an Act of Congress, on July 17, 1854, 10 Stat. 304,

Congress reconfirmed the Lake Pepin Reservation as established for

Mdewakanton mixed-blood Indians (half-breeds or half-bloods) and their

descendants.

      81.     The July 17, 1854 Act, specifically referenced the Treaty of

Prairie du Chien of July 15, 1830, that had set aside lands for the

Mdewakanton Band mixed-blood members.

      82.     In so doing, Congress recognized and acknowledged the existence

of the Mdewakanton Band by the July 17, 1854 Act as it was in direct

correlation with the 1830 Treaty between the United States and the

Mdewakanton Band.


                                        24
            Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 25 of 59



      83.     The Act of July 17, 1854, as an Act of Congress, is federal

recognition of the Mdewakanton Band.

      84.     The mixed-blood Indians (also known as half-breeds or half-

bloods) were principally members of the Mdewakanton Band. These Indians

never severed their tribal relations with the Mdewakanton Band.

      85.     The Act of July 17, 1854 refers to “mixed blood” as the lineal

descendants of the Dakota or Sioux bands.

      86.     The July 17, 1854 Act did not require or otherwise demand the

severance of tribal relations.

      87.     Thomas A. Robertson was a mixed-blood Mdewakanton. He did

not severe his tribal relations with the Mdewakanton Band.

      88.     The Act of July 17, 1854 provided the statutory method of

assigning lands within the Lake Pepin Reservation to mixed-blood

Mdewakanton Band members. The statutory method involved the issuance

of scrip.

      89.     Available records reveal that 792 scrip were issued between 1857

and 1868.

      90.     The Lake Pepin Reservation boundary exists to this day.

      91.     Moreover, not all of the reservation land was publicly sold.

      92.     The Lake Pepin Reservation exists to this day.




                                        25
            Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 26 of 59



G.    During the 1862 Minnesota uprising, friendly-heroic Sioux saved white
      settlers.

              Ancestors of Petitioners Terri Robertson-Torgerson
              and Ross Torgerson did not participate in the uprising
              and were friendly-heroic Mdewakanton Sioux.

      93.     For historically documented reasons, in August 1862, certain

Mdewakanton, led by Mdewakanton Chiefs Little Crow and Shakopee,

revolted against the United States and the white settlers. Hundreds of white

settlers and an untold number of Sioux Indians died in the conflict.

      94.     During the course of the uprising, a number of Dakota Sioux

risked their own lives, and assured ostracism by their own people, by

rescuing white settlers who had been captured and been held hostage, by the

rebellious Sioux, saving the lives of almost 300 settlers, mostly women and

children, effectively ending the rebellion.

      95.     One of the “friendly heroic Sioux,” Mdewakanton Thomas A.

Robertson, selected by Mdewakanton Chief Little Crow to be a messenger

between the Chief and General Sibley. Thomas also secretly carried a letter

from Mdewakanton Chief Taopi of the “friendly Sioux” risking imminent

death to save countless innocent lives.

      96.     By November 5, 1862, nearly 400 Sioux were tried, 303 of which

were convicted and initially sentenced to death. Those Sioux who were not of

the nearly 400 tried fled Minnesota to northwest into Dakota Territories and



                                       26
            Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 27 of 59



into Canada. The “friendly heroic Sioux,” including Thomas A. Robertson,

were not criminals. They were heroes who saved lives.

H.    1863 Acts of Congress did not abrogate entire treaties nor repeal the
      1854 Act of Congress.

      97.     Lawful treaties made and ratified with any Indian nation or tribe

prior to March 3, 1871 cannot be invalidated or impaired.

      98.     Under 25 U.S. Code § 71 governing future treaties with Indian

Tribes states that “[n]o Indian nation or tribe within the territory of the

United States shall be acknowledged or recognized as an independent nation,

tribe, or power with whom the United States may contract by treaty; but no

obligation of any treaty lawfully made and ratified with any such Indian

nation or tribe prior to March 3, 1871, shall be hereby invalidated or

impaired….”

      99.     Six months after the 1862 uprising, through the Act of February

16, 1863, Congress annulled only part of the United States treaties with the

Sioux tribes (as the marginal notes also indicate). Congress provided that,

with the exception of “each individual of the before mentioned bands who

exerted himself in rescuing the whites from the late massacre...,” for whom

the Secretary of the Interior was authorized to “set apart of the public

lands...eighty acres in severalty,” “all treaties heretofore made...by the

Sisseton, Wahpeton, Mdewakanton, and Wahpokoota bands...with the United



                                       27
          Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 28 of 59



States, are hereby declared to be abrogated and annulled, so far as said

treaties or any of them purport to impose any future obligation on the United

States, and all lands and rights of occupancy...and all annuities...forfeited to

the United States.”

      100. The February 1863 Act, for the individuals who rescued whites

from the massacre, reflected the same provisions as the Treaty of June 1858,

that “eighty acres thereof, as near as may be in conformity with the public

surveys, be allotted in severalty to each head of a family, or single person

over the age of twenty-one years, in said band of Indians…said tracts to be

exempt from levy, taxation, sale or forfeiture, until otherwise provided for by

the legislature of the State in which they are situated with the assent of

Congress; nor shall they be sold or alienated in fee, or be in any other manner

disposed of except to the United States or to members of said bands.” Act of

June 1858.

      101. Thus, Section 9 of the February 1863 Act was an exception to

Section 1 of the same Act regarding the abrogation of lands and rights of

occupancy within Minnesota. The Mdewakanton Band, now consisting of the

individuals who rescued whites during the 1862 uprising, continued to be

federally recognized. In turn, Congress granted lands to the Mdewakanton

Band. Mdewakanton Band members were not required to sever tribal

relations under the Act. Section 9 is contrary to later Congressional


                                       28
           Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 29 of 59



Appropriation Acts of 1888, 1889, and 1890 that ultimately created certain

Minnesota Communities because members severed tribal relations as

demanded by the Acts.

        102. Like the Act of July 17, 1854, in which Congress recognized the

Mdewakanton Band and its mixed-blood members through the specific

reference and reliance of the Prairie du Chien Treaty of 1830, by the Act of

February 16, 1863, Congress codified the Treaty of 1858 to continue to

provide Mdewakanton lands within the state of Minnesota.

        103. In so doing, Congress recognized and acknowledged the existence

of the Mdewakanton Band as the July 17, 1854 Act was in direct correlation

with the 1830 Treaty between the United States and the Mdewakanton

Band. The Act of July 17, 1854 recognized and acknowledged the existence of

the Mdewakanton Band.

        104. Moreover, because the Act of July 17, 1854 was a Congressional

statute, that protected the interests of both the Mdewakanton Band

regarding the lands within the Lake Pepin Reservation and that of the

United States.

        105. The February Act of 1863 did not affect the Mdewakanton Band

interests in the Lake Pepin Reservation lands.

        106. The February Act of 1863 did not terminate the Mdewakanton

Band.


                                       29
         Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 30 of 59



      107. The February Act of 1863 did not repeal the Act of July 17, 1854

which codified the recognition and acknowledgement of the Mdewakanton

Band and the mixed-blood members of the Band, nor did it affect the

existence of the Lake Pepin Reservation.

      108. The February Act of 1863 further affirmed the existence of the

Mdewakanton Band, to be sure, limited in this instance by Congressional

statutory recognition and acknowledgment to the “friendly heroic Sioux,”

which consisted of any individual “who exerted himself in rescuing the whites

from the late massacre of said Indians.”

      109. The “friendly heroic Sioux,” which included Thomas A. Robertson,

did not violate Article 1 of the 1858 Treaty regarding the agreement to

maintain peaceful relations with the United States. He supported the United

States during the uprising. Through his actions he remained peaceful toward

the United States. He did not participate in the August 1862 uprising. He

did participate as a messenger to quell the uprising. He did participate in

the rescue of white settlers from the offending Sioux.

      110. Additionally, the February Act of 1863 did not diminish, repeal,

or amend, the statutory effect of the Act of July 1854 to the Mdewakanton

Band and its mixed-blood members because the February Act of 1863 only

abrogated “treaties,” and only in part, while leaving statutes, such as the Act

of July 1854, unrepealed.


                                      30
          Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 31 of 59



      111. Further, an additional reservation of 12 square miles was set

aside for the Mdewakanton Band in 1865. The Band at that time was

unambiguously “under Federal jurisdiction”—even though the lands were

later taken back. Specifically, on March 17, 1865, the Secretary used his

authority under Section 9 to set apart a 12 square mile reservation (i.e., 12

sections or 7,680 acres) for the Mdewakanton Band.

      112. The Secretary authorized “Revd. S.D. Hinman, Missionary … to

designate twelve sections in a reasonably compact body and I will direct the

local land offices to reserve the same from settlement or sale as soon as they

are notified of Mr. Hinman’s selection.”

      113. Reverend Hinman, under the authority of the Secretary,

identified 12 sections of land in Minnesota, and wrote each of the 12 specific

sections down on the same Secretary letter of March 17, 1865.

      114. The 12 sections Reverend Hinman were identified as being

within Redwood, Renville, and Sibley Counties (Minnesota): Sections 1, 2, 3,

11 and 12, T. 112 N., R. 35; Section 35, T. 113 N., R. 35; Section 5, 6, 7, 8 and

9, T. 112 N., R. 34; Section 31, T. 113 N., R. 31.

      115. The Secretary of Interior initialed Reverend Hinman’s selection–,

and hence, exercised his authority affirming and confirming the identified

lands as those set aside for Mdewakanton Band.




                                        31
          Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 32 of 59



      116. Six days later, on March 23, 1865, the Commissioner of Indian

Affairs wrote to Rev. Hinman confirming the “decision of the Secy of the

Interior already in your hands will be sufficient to authorize you to proceed to

collect and establish the friendly Sioux upon the lands designated by you in

your letter of the 17th instant.”

      117. The Commissioner, as was within his authority also noted that

“Supt. Thompson has been authorized to expend a sum not exceeding eight

hundred dollars for plowing land and for the purchase of farming tools and

seeds for the Indians in question.”

      118. By letter dated May 18, 1869, the Commissioner acknowledged

and reaffirmed that the lands for the Mdewakanton Band had been set aside

in Minnesota as authorized by the Secretary in 1865.

      119. However, due to other issues beyond Interior’s control, the

Commissioner later recommended selling the land to the public. Those lands,

previously acknowledged and reaffirmed as having been set aside were then

sold to the public.

      120. Yet, Section 9 of the Act of February 1863, stated that such “land

so set apart… shall be an inheritance to said Indians and their heirs forever.”

Act of Feb. 16, 1863, 12 Stat. 652 App. 128. Inconsistently, those lands which

were set-aside forever were not set aside for those friendly heroic Sioux as

Congress had directed.


                                      32
           Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 33 of 59



        121. As a result of Congressional Acts passed in February of 1863 and

another act identified as the March 3, 1863 Act, which also included

provisions to provide 80 acres of land in Minnesota to the “friendly heroic

Sioux,” all Mdewakanton Sioux Indians were to be removed from Minnesota,

but for the “friendly heroic Sioux” who remained intact as the Mdewakanton

Band.

        122. Specifically, the Act of March 3, 1863, ordered the removal of all

Sioux Indians—with the exception of the friendly heroic Mdewakanton

Sioux—from the state of Minnesota (ultimately to new Indian reservations in

Dakota and Nebraska Territories outside the boundaries of any state).

        123. The March 3, 1863 Act did not did not terminate the

Mdewakanton Band.

        124. The March Act of 1863 did not repeal the Act of July 17, 1854

which codified the recognition and acknowledgement of the Mdewakanton

Band and the mixed-blood members of the Band, nor did it affect the

existence of the Lake Pepin Reservation.

        125. The March Act of 1863 affirmed the existence of the

Mdewakanton Band, to be sure limited by a Congressional act to the “friendly

heroic Sioux” which consisted of any individual “who exerted himself in

rescuing the whites from the late massacre of said Indians.”




                                        33
         Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 34 of 59



      126. Congress, again, on February 9, 1865, enacted an act for the

“friendly heroic Sioux” as an attempt to correct the deplorable conditions they

were subjected to despite their allegiance to past treaty provisions to

maintain peace with the United States and rescue white settlers during the

1862 uprising.

      127. The purpose of the February 9, 1865 Act—An Act for Relief of

Certain Friendly Indians of the Sioux Nation in Minnesota, was to provide

the "friendly heroic Sioux" with moneys to purchase the seed and implements

needed once they received the grant of eighty acres as identified in the

February 16, 1863 Act.

            Whereas certain Indians of the Sioux nation did, during the
            outbreak in Minnesota in [1862], at the risk of their lives,
            aid in saving many white men, women, and children from
            being massacred, and, in consequence of such action, were
            compelled to abandon their homes and property, and are
            now entirely destitute of the means of support: Therefore,
            Be it enacted by Senate and the House of Representatives
            of the United States of America in Congress assembled,
            That the President of the United States be, and he hereby
            is, authorized and requested to cause an examination to be
            made in relation to all of the facts pertaining to the action
            of the said Indians, and to make such provision for their
            welfare as their necessities and future protection may
            require.

            Sec. 2. And be it further enacted, That, for the purpose of
            carrying out the provisions of this act, the sum of [$7500]
            be, and the same is hereby, appropriated, out of any money
            in the treasury not otherwise appropriated; one third of
            said sum to be paid and expended for the benefit of Am-pe-
            tu-to-ke-cha, or John Other-day, and the remainder for the


                                       34
          Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 35 of 59



            benefit of such other Indians as shall appear specially
            entitled thereto, for their friendly, extraordinary, and
            gallant services in rescuing white settlers from massacre in
            Minnesota....the Secretary of the Interior shall report to the
            next congress the names of the Indians for whose benefit
            the same shall be expended, and the amount expended for
            each."

(Emphasis added).

      128. In compliance with the Congressional mandate, the Department

of the Interior assigned Special Commissioner Shubael P. Adams to

undertake an investigation and to prepare a list of the "friendly heroic Sioux”

who were entitled to a grant of eighty acres under the February Act of 1863

and an allotment of cash under the Act of February 9, 1865.

      129. The Fort Snelling Minnesota’s governing military officer during

the 1862 uprising, General Sibley, stated that, "[t]hey are comparatively few

in number and their names can be readily ascertained."

      130. A list containing 36 Dakota Sioux Indian names was submitted to

Interior Commissioner H.D. Cooley in June 1866, and approved by him soon

thereafter. The list included the name of Thomas A. Robertson.

      131. The list does not state that any Indian on that list severed their

tribal relations with the Mdewakanton Band.

      132. Thomas A. Robertson did not sever his tribal relations with the

Mdewakanton Band. Mdewakanton Band member Thomas A. Robertson did

not sever his tribal relations at any time.


                                       35
           Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 36 of 59



      133. Meanwhile, in March 1865, Secretary of Interior, John P. Usher,

citing his own authority in a letter to Reverend Samuel Hinman, dated

March 17, 1865, directed Hinman to select lands to be reserved for that

purpose:

             Under provisions of Section 9 of the Act of Congress
             approved February 16 and Section 4, of the Act approved
             March 3, 1863 this Department has authority to locate
             individual Sioux Indians of the Sioux tribe who exerted
             themselves to save the lives of the Whites during the
             massacre of 1862 upon lands within the late Sioux
             reservation assigning 80 acres to each. In order to do this
             hereafter, it is necessary immediately to withdraw from
             sale a portion of the Reservation, and I do not deem twelve
             sections (7,680 acres) of land too great a quantity.

Letter, Secretary of Interior, John P. Usher, dated March 17, 1864.

      134. The letter specifically lists the description of each of the twelve

sections of land available for the set aside.

      135. A letter from Mr. M.P. Dole of the Office of Indian Affairs, to

Reverend Hinman directed him to “collect and establish the friendly Sioux

upon the lands designated by your letter of the 17th of March.” Letter of M.P.

Dole to Rev. S.D. Hinman, dated March 23, 1865.

      136. Report No.102 of the 1866 Report of the Commissioner of Indian

Affairs, dated April 20, 1866, also documents the setting aside of lands:

             Action was taken by the department, about one year ago (in
             1865, the same year of the Act), to select for them (the
             Sioux who acted to rescue whites) eighty acres of land each
             upon the old reservation, but the feeling among the whites


                                        36
         Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 37 of 59



            is such as to make it impossible for them to live there in
            safety.

Letter, Secretary of Interior, John P. Usher, dated March 17, 1864.

      137. The 1866 report reflects the continuing hostility of whites toward

Indians in Minnesota despite Congressional attempts to protect the friendly

heroic Sioux:

            In regard to those Indians it is noticeable that Congress
            has, by several enactments, made attempts to provide for
            them by donations of lands and money; but it has been
            found impracticable to accomplish anything under those
            acts, on account of the hostility manifested by the white
            people of the region towards everything in the form of an
            Indian. Many of these men have, for the past three years,
            been homeless wanderers, and actually suffering from
            want; a very poor return for services rendered to the
            whites at the risk of their lives.

Letter, Secretary of Interior, John P. Usher, dated March 17, 1864.

I.    The Appropriation Acts of 1888, 1889, and 1890 required severance of
      tribal relations which Petitioners Terri Robertson-Torgerson and Ross
      Torgerson and their ancestors never did.

      138. Congress, in 1888, 1889, and 1890 would enact laws to

appropriate moneys that would eventually lead to purchases of lands for a

specific group of Mdewakanton Sioux distinct from the identified “friendly

heroic Sioux.”

      139. The Act of 1888 provides:

                  "For the support of the full-blood Indians in
                  Minnesota, belonging to the Mdewakanton Band of
                  Sioux Indians, who have resided in said State since


                                       37
         Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 38 of 59



                  the twentieth day of May, A.D. eighteen hundred and
                  eighty-six, and severed their tribal relations, twenty
                  thousand dollars, to be expended by the Secretary of
                  the Interior in the purchase, in such manner as in his
                  judgment he may deem best, of agricultural
                  implements, cattle, horses, and lands ...."

Act of June 29, 1888, 25 Stat. at 228-29 (emphasis added).

      140. The Act of 1889 provides:

                  "For the support of the full-blood Indians in
                  Minnesota heretofore belonging to the Mdewakanton
                  Band of Sioux Indians, who have resided in said
                  State since the twentieth day of May eighteen
                  hundred and eighty-six, or who were then engaged in
                  removing to said State, and have since resided
                  therein, and have severed their tribal relations,
                  twelve thousand dollars, to be expended... in the
                  purchase ... of such lands…."

Act of Mar. 2, 1889), 25 Stat. at 992-93 (emphasis added).

      141. The Act of 1890 provides:

                  "For the support of the full and mixed blood Indians
                  in   Minnesota    heretofore    belonging   to   the
                  Mdewakanton Band of Sioux Indians, who have
                  resided in said State since the twentieth day of May,
                  eighteen hundred and eighty-six, or who were then
                  engaged in removing to said State, and have since
                  resided therein, and have severed their tribal
                  relations, eight thousand dollars, to be expended by
                  the Secretary of the Interior, as in his judgment he
                  may think best, for such lands…."

Act of Aug. 19, 1890, 26 Stat. at 349 (emphasis added).




                                       38
           Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 39 of 59



        142. Each Appropriation Act of 1888, 1889, and 1890 is directed to the

Mdewakanton Sioux who had resided in Minnesota since May 20, 1886, and

who had severed their relations with their tribe.

        143. The Appropriation Acts of 1888, 1889, and 1890 Acts were not

directed toward the Mdewakanton Sioux who rescued white settlers during

the Minnesota 1862 Indian uprising who did not sever their tribal relations

and the same group whose tribal status and treaty rights had been confirmed

and codified in the Acts of 1854, 1863, and 1865.

        144.   Lawful treaties made and ratified with any Indian nation or

tribe prior to March 3, 1871 cannot be invalidated or impaired. Thus, treaties

entered into prior to 1871 are still recognized.

        145. Congress, by its Acts of 1854, 1863, and 1865 codified the

recognition and acknowledgement of the Mdewakanton Band.

        146. With the passage of the IRA in 1934, Congress recognized and

acknowledged the Mdewakanton Band of Sioux in Minnesota, wherein the

non-tribal terminated members, residing on lands acquired under the 1888,

1889, and 1890 Appropriation Acts, which required severance of tribal

relations, were later allowed to organize as communities. The lineal

descendants of the Tribe, such as Petitioners Terri Roberson-Torgerson and

Ross Torgerson, remain members of the tribal entity, the Mdewakanton

Band.


                                       39
            Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 40 of 59



         147. Melvin Robertson, Sr., for instance, father of Terri Robertson-

Torgerson, did not sever his tribal relations with the Mdewakanton Band,

and lived on a reservation before and on June 1, 1934. He lived on the Lake

Traverse Indian Reservation.

         148. The IRA did not terminate the Mdewakanton Band whose

members did not sever tribal relations.

         149. In 1978, Interior promulgated Part 83 of its regulations under the

Indian Reorganization Act (also known as the Federal Acknowledgement

Process), which set out procedures for Indian groups to seek formal

recognition.

         150. However, Part 83, specifically § 83.3 “applies only to indigenous

entities that are not federally recognized Indian tribes.” Emphasis added.

         151. So, Part 83 and its requirements do not apply to the

Mdewakanton Band because they are already federally recognized as

evidenced by the treaties and statutes referenced in this petition.

         152. By these acts of Congress, the Mdewakanton Band is a federally

recognized and acknowledged Indian tribe.

         153. No act of Congress has terminated the Mdewakanton Band as a

tribe.

         154. Acts of Congress allow or require Interior to provide land to the

Mdewakanton Band as a federally recognized and acknowledged Indian tribe.


                                         40
          Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 41 of 59



                                    COUNT I

 Violation of the Federally Recognized Indian Tribe List Act of 1994 with the
          omission of the Mdewakanton Band of Sioux in Minnesota.

      155. Petitioners re-allege all paragraphs above as is fully set forth

herein as they relate to the claim asserted.

      156. Under the Federally Recognized Indian Tribe List Act of 1994,

Public Law 103–454, 103d Congress, 108 Stat. 4791 (Nov. 2, 1994), the term

“‘Indian tribe’ means any Indian…tribe, band…that the Secretary of the

Interior acknowledges to exist as an Indian tribe.” Sec. 101.

      157. The List Act, under Section 103, also states that “[t]he Congress

finds that—… (3)Indian tribes presently may be recognized by Act of

Congress….”

      158. The List Act, under Section 103 (4) states that “a tribe which has

been recognized in one of these manners may not be terminated except by an

Act of Congress….”

      159. The List Act, under Section 103(6) states that “the Secretary of

the Interior is charged with the responsibility of keeping a list of all federally

recognized tribes...” and the under 103(7) that the “list published by the

Secretary should be accurate, regularly updated, and regularly published.”

      160. The tribal list of the Secretary of the Interior is published

annually on or before January 30 of every calendar year.



                                        41
          Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 42 of 59



      161. The Secretary’s tribal list does not include the Mdewakanton

Band of Sioux in Minnesota.

      162. The Secretary’s tribal list does not include the Mdewakanton

Band of Sioux in Minnesota as a federally recognized tribe or band of Indians.

      163. The Secretary’s exclusion or omission of the Mdewakanton Band

of Sioux in Minnesota means that the list is not complete as required by law

to be complete.

      164. Under 25 U.S.C. § 5121, “nothing in this [Indian Reorganization]

Act shall be construed to impair or prejudice any claim or suit of any Indian

tribe against the United States.”

      165. Under the Indian Reorganization Act, 25 U.S.C. § 5130 (2), “the

term ‘list’ means the list of recognized tribes published by the Secretary

pursuant to section 5131 of this title.”

      166. Under 25 U.S.C. § 5131(a), the Secretary of the Department of

the Interior is to publish “a list of all Indian tribes which the Secretary

recognizes to be eligible for special programs and services provided by the

United States to Indians because of their status as Indians.” (Emphasis

added).

      167. The Mdewakanton Band has a clear and indisputably right to be

listed as a federally recognized and acknowledged tribe.




                                           42
          Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 43 of 59



      168. Because Part 83 (§ 83.3) of the Interior regulations “applies only

to indigenous entities that are not federally recognized Indian tribes” review

by Interior is not possible.

      169. Congressional statutes lack a statutory procedure to list federally

recognized tribes omitted from Interior’s annual list of recognized Indian

tribes.

      170. Interior rules lack an administrative procedure to list federally

recognized tribes omitted from the list.

      171. Any Interior administrative process is inapplicable under 25

C.F.R. Part 83, because 25 C.F.R. § 83.3 applies “only to indigenous entities

that are not federally recognized Indian tribes.”

      172. Interior’s annual error of omitting the Mdewakanton Band of

Sioux in Minnesota is ministerial.

      173. By the acts of Congress in 1854, 1863, and 1865, Congress

codified its recognition of the Mdewakanton Band as a federally recognized

and acknowledged tribe.

      174. Under the Federally Recognized Indian Tribe List Act of 1994,

the Secretary has no discretion regarding the listing of the Mdewakanton

Band as a federally recognized tribe because the Band is “presently

recognized by an Act of Congress”—actually multiple Acts of Congress.




                                      43
            Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 44 of 59



      175. Without the listing of the Mdewakanton Band, the published list

is not complete as required under the Federally Recognized Indian Tribe List

Act of 1994, Section 103(6).

      176. Without the listing of the Mdewakanton Band, the published list

does not include all recognized Indian tribes eligible for “special programs

and services provided by the United States to Indians because of their status

as Indians” as required under the Federally Recognized Indian Tribe List Act

of 1994, Section 104(a).

      177. The Appropriation Acts of 1888, 1889, and 1890 were directed to

the Mdewakanton Sioux who had resided in Minnesota since May 20, 1886,

and who had severed their relations with their tribe.

      178. The Appropriation Acts of 1888, 1889, 1890, that required

Indians the severance of tribal relations is a termination act of those Indians

who had done so to acquire the benefits bestowed upon them by the terms of

the Acts.

      179. The Appropriation Acts of 1888, 1889, and 1890 were not directed

toward the Mdewakanton Sioux who rescued white settlers during the

Minnesota 1862 Indian uprising who did not sever their tribal relations and

the same group whose tribal status and treaty rights had been confirmed and

codified in the Acts of 1854, 1863, and 1865.




                                       44
         Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 45 of 59



      180. The Petitioners Terri Robertson-Torgerson and Ross Torgerson

and their ancestors who were members of the Mdewakanton Band did not

sever their tribal relations and were never terminated by an act of Congress.

      181. Because members of the Mdewakanton Band did not sever their

tribal relations, the Band is not a splinter group of any other Indian group or

community of Indians that derived their existence from the Appropriation

Acts of 1888, 1889, and 1890.

      182. The Act of 1854 further established the Lake Pepin Reservation

for members of the Mdewakanton Band.

      183. The Act of 1854 further established the Lake Pepin Reservation

for members of the Mdewakanton Band who were also of mixed-blood.

      184. The Act of 1854 confirmed that the Mdewakanton Band were

under the federal jurisdiction of the United States.

      185. The February Act of 1863 did recognize a specific group of

“friendly heroic Sioux” within the Mdewakanton Band resulting in the setting

aside of 12 sections of Minnesota lands for them.

      186. The United States did set aside 12 sections of Minnesota lands

for the friendly heroic Sioux in 1865 as congressionally authorized under the

February Act of 1863 for the friendly heroic Sioux.

      187. The February Act of 1863 confirmed that the Mdewakanton Band

continued to be under the federal jurisdiction of the United States.


                                      45
            Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 46 of 59



         188. The March Act of 1863 confirmed that the Mdewakanton Band

continued to be under the federal jurisdiction of the United States.

         189. The Act of 1865 confirmed that the Mdewakanton Band

continued to be under the federal jurisdiction of the United States.

         190. The Acts of February 1863 and March 1863 did not terminate the

Mdewakanton Band.

         191. The Acts of February 1863 and March 1863 did not repeal the

recognition of the Mdewakanton Band as a federally-recognized and

federally-acknowledged Indian tribe.

         192. The February Act of 1863 did not repeal the 1854 Act of

Congress.

         193. The March Act of 1863 did not repeal the 1854 Act of Congress.

         194. The Secretary of the Interior or the Assistant Secretary for

Indian Affairs or both his agents, representatives, or both, has admitted that

the Mdewakanton Band is a federally recognized Indian tribe.

         195. No intervening act of Congress terminated or repealed the

Mdewakanton Band to revoke its recognition as a tribe.

         196. No act of Congress has repealed the recognition and

acknowledgement of the Mdewakanton Band as a federally recognized Indian

tribe.




                                        46
          Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 47 of 59



      197. No act of Congress has terminated the Mdewakanton Band as an

Indian tribe.

      198. The previous Congressionally codified recognition of the

Mdewakanton Band, such as the Act of 1854 and no subsequent intervening

act terminating the tribe, the Mdewakanton Band was an Indian tribe under

federal jurisdiction in 1934.

      199. The Mdewakanton Band, as a federally recognized tribe by Acts

of Congress, means it has a clear and indisputable right to be listed as a

federally recognized tribe under the List Act.

      200. In 2014, the Mdewakanton Band and Terri Robertson-Torgerson

and Ross Torgerson filed a petition for reaffirmation with the Department of

the Interior under the then existing administrative rules. Although not a

necessary action, the Petitioners took the step demonstrating an abundance

of caution. Nevertheless, after four and one-half years of the administrative

process, Interior failed to render a decision, although it planned to do so.

      201. Interior also revised rules governing the administrative process

under Part 83 of the Code of Federal Regulations. Under the revised Rules,

the Mdewakanton Band, and its members, Terri Robertson-Torgerson, Ross

Torgerson, and his child, are expressly precluded from any administrative

process, because the Mdewakanton Band is a federally recognized Indian

tribe as described throughout the instant petition.


                                       47
          Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 48 of 59



      202. Interior failed to list the Mdewakanton Band under 25 U.S.C. §

5131(a) even though it was legally required to do so.

      203. Interior failed to list the Mdewakanton Band under 25 U.S.C. §

5131(a) since the inception of this provision and has failed continuously to list

the Petitioner as a federally recognized tribe each year of the lists’

publication, including but not limited to 2014, 2015, 2016, 2017, and 2018.

      204. The failure to place the Mdewakanton Band on the list of

federally-recognized tribes under 25 U.S.C. § 5131(a) has caused harm.

      205. The failure to place the Mdewakanton Band on the list of

federally recognized tribes under 25 U.S.C. § 5131(a) is a violation of the law,

specifically Interior’s legal duty to recognize the Mdewakanton Band by

placing it on the list of federally-recognized tribes and treat it, accordingly, as

a federally-recognized Indian tribe.

      206. Interior’s failure to list the Mdewakanton Band under 25 U.S.C. §

5131(a) is a violation of Interior’s legal duty to the Mdewakanton Band; thus,

its decision not to do so is arbitrary, capricious, abuse of discretion, and not in

accordance with the law, under 5 U.S.C. § 706(2)(A) and in excess of Interior’s

statutory jurisdiction under 5 U.S.C. § 706(2)(C).

      207. Because Part 83 (§ 83.3) of the Interior regulations “applies only

to indigenous entities that are not federally recognized Indian tribes,”

administrative review by Interior is not possible. (Emphasis added.)


                                        48
             Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 49 of 59



      208. The Mdewakanton Band is entitled to a writ of mandamus to

direct Interior through the Secretary and the Assistant Secretary of Indian

Affairs, the named Respondents, or their respective successors, to list the

Mdewakanton Band of Sioux in Minnesota as a federally recognized Indian

tribe under 25 U.S.C. § 5131(a).

      209. The Mdewakanton Band should be entitled to all other relief this

Court would deem justified under the facts, circumstances, and the law in

this case.


                                    COUNT II
                    Declaratory Judgment and Injunctive Relief
                             Pertaining to the Petition

      210. In addition to the petition for writ of mandamus, the Petitioner

brings in the alternative this Count II which includes claims for declaratory

relief and injunctive relief.

      211. Petitioners re-allege all paragraphs above as is fully set forth

herein as they relate to the claim asserted.

      212. Under 25 U.S.C. § 5121, “nothing in this [Indian Reorganization]

Act shall be construed to impair or prejudice any claim or suit of any Indian

tribe against the United States.”




                                        49
          Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 50 of 59



      213. Under the Indian Reorganization Act, 25 U.S.C. § 5130 (2), “the

term ‘list’ means the list of recognized tribes published by the Secretary

pursuant to section 5131 of this title.”

      214. Under 25 U.S.C. § 5131(a), the Secretary of the Department of

the Interior is to publish “a list of all Indian tribes which the Secretary

recognizes to be eligible for special programs and services provided by the

United States to Indians because of their status as Indians.”

      215. The fact that the Mdewakanton Band has not been recognized by

the Secretary of the Interior on the list of recognized tribes under 25 U.S.C. §

5131(a) does not preclude it from making the instant claim.

      216. Under the Indian Reorganization Act, 25 U.S.C. § 5129, “[t]he

term ‘Indian’…shall include all persons of Indian descent who are members of

any recognized Indian tribe now under Federal jurisdiction….”

      217. Under the Indian Reorganization Act, 25 U.S.C. § 5129, “[t]he

term ‘Indian’…shall include…all persons who are descendants of such

members who were, on June 1, 1934, residing within the present boundaries

of any Indian reservation….”

      218. For instance, Melvin Robertson, Sr., Petitioner Terri Robertson-

Torgerson’s father, was a Mdewakanton Band member, having 25/32 or 78%

Indian blood, and resided on an Indian reservation before and on June 1,




                                           50
         Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 51 of 59



1934. He never severed his tribal relations. Before and on June 1, 1934,

Melvin Robertson, Sr., resided on the Lake Traverse Indian Reservation.

      219. Doris King LaFontaine, Petitioner Terri Robertson-Torgerson’s

mother, having ¾ or 75% Indian blood and resided on an Indian reservation

before and on June 1, 1934. She resided on the Lake Traverse Indian

Reservation. She never severed her tribal relations,

      220. Petitioner Terri Robertson-Torgerson is a lineal descendent of her

parents Melvin Robertson, Sr., and Doris King LaFontaine. She has lived on

an Indian reservation her entire life and has 49/64 or 77% Indian blood. She

has never severed her Mdewakanton tribal relations.

      221. Ross Torgerson, son of Terri Robertson-Torgerson, has lived on

an Indian reservation all of his life. He is a mixed blood Indian of the

Mdewakanton Band and has 135/256 or 53% Indian blood. He has never

severed his tribal relations. He has a child recently born in 2017.

      222. Under the Indian Reorganization Act, 25 U.S.C. § 5129, “[t]he

term ‘Indian’…shall further include all other persons of one-half or more

Indian blood….”

      223. Under the Indian Reorganization Act, 25 U.S.C. § 5130(1), the

term “Indian tribe” means “any Indian… tribe, band, nation, pueblo, village

or community that the Secretary of the Interior acknowledges to exist as an

Indian Tribe.”


                                       51
             Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 52 of 59



      224. Through previous acts of Congress, the Secretary of the Interior

has historically recognized the Mdewakanton Band as a tribe under federal

jurisdiction.

      225. By the acts of Congress in 1854, 1863, and 1865, Congress

codified its recognition and acknowledgement of the Mdewakanton Band as a

federally recognized and acknowledged Indian tribe.

      226. The Appropriation Act of 1888, 1889, and 1890 were directed to

the Mdewakanton Sioux who had resided in Minnesota since May 20, 1886,

and who had severed their relations with their tribe.

      227. The Appropriation Acts of 1888, 1889, and 1890 were not directed

toward the Mdewakanton Sioux who rescued white settlers during the

Minnesota 1862 Indian uprising who did not sever their tribal relations and

the same group whose tribal status and treaty rights had been confirmed and

codified in the Acts of 1854, 1863, and 1865.

      228. Members of the Mdewakanton Band did not sever their tribal

relations.

      229. Because members of the Mdewakanton Band did not sever their

tribal relations, the Band is not a splinter group of any other Indian group or

communities of Indians that derived their existence from the Appropriation

Acts of 1888, 1889, and 1890.




                                        52
         Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 53 of 59



      230. The Act of 1854 further established the Lake Pepin Reservation

for members of the Mdewakanton Band.

      231. The Act of 1854 confirmed that the Mdewakanton Band was

under the federal jurisdiction of the United States.

      232. The February Act of 1863 did recognize a specific group of

“friendly heroic Sioux” within the Mdewakanton Band resulting in the setting

aside of 12 sections of Minnesota lands for them.

      233. The United States did set aside 12 sections of Minnesota lands

for the friendly heroic Sioux in 1865 as congressionally authorized under the

February Act of 1863.

      234. The February Act of 1863 confirmed that the Mdewakanton Band

continued to be under the federal jurisdiction of the United States.

      235. The March Act of 1863 confirmed that the Mdewakanton Band

continued to be under the federal jurisdiction of the United States.

      236. The Act of 1865 confirmed that the Mdewakanton Band

continued to be under the federal jurisdiction of the United States.

      237. The Acts of February 1863 and March 1863 did not terminate the

Mdewakanton Band.

      238. The Acts of February 1863 and March 1863 did not repeal the

recognition of the Mdewakanton Band as a federally recognized and

acknowledged tribe.


                                      53
         Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 54 of 59



      239. The Acts of February 1863 and March 1863 did not repeal any act

of Congress related to the Mdewakanton Band, such as the Act of 1854

regarding the Lake Pepin Reservation for mixed-blood Indians. The Act of

1854 is unrepealed.

      240. The Acts of February 1863 and March 1863 did not abrogate in

their entirety all previous treaties with the Mdewakanton Band.

      241. No intervening Act of Congress terminated or repealed the

Mdewakanton Band to revoke its recognition as a tribe.

      242. No act of Congress has repealed the recognition of the

Mdewakanton Band as a federally recognized and acknowledged Indian tribe.

      243. No act of Congress has terminated the Mdewakanton Band as a

federally recognized and acknowledged Indian tribe.

      244. The previous Congressional acts codified the recognition and

acknowledgement of the Mdewakanton Band and means that it was a

“recognized Indian tribe now under federal jurisdiction” in 1934.

      245. Under the Federally Recognized Indian Tribe List Act of 1994,

the Secretary has no discretion regarding the listing of the Mdewakanton

Band as a federally recognized tribe because the Band is “presently

recognized by an Act of Congress.”




                                      54
          Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 55 of 59



      246. Without the listing of the Mdewakanton Band, the published list

is not complete as required under the Federally Recognized Indian Tribe List

Act of 1994, Section 103(6).

      247. Without the listing of the Mdewakanton Band, the published list

does not include all recognized Indian tribes eligible for “special programs

and services provided by the United States to Indians because of their status

as Indians” as required under the Federally Recognized Indian Tribe List Act

of 1994, Section 104(a).

      248. As a tribe, the Mdewakanton Band is entitled by law to be on the

list of federally-recognized tribes and to be treated accordingly.

      249. Interior has violated its legal duty to recognize the Mdewakanton

Band and to place them on the list of federally-recognized tribes and treat

them accordingly.

      250. The Mdewakanton Band is not on the list of Indian tribes which

is published under 25 U.S.C. § 5131, and the lack of the Interior Secretary’s

recognition of the Tribe does not preclude a determination of this Court that

the Mdewakanton Band was recognized as an Indian tribe and existed on

June 18, 1934, the date of the Indian Reorganization Act, as being under

federal jurisdiction, and that the Mdewakanton Band continues in existence

because Congress has not passed an act to terminate the Tribe.




                                       55
          Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 56 of 59



      251. The Mdewakanton Band has a clear and indisputably right to be

listed as a federally recognized tribe.

      252. Because Part 83 (§ 83.3) of the Interior regulations “applies only

to indigenous entities that are not federally recognized Indian tribes,” review

by Interior is not possible.

      253. This Court has the authority and should adjudicate and declare

under 28 U.S.C. § 2201, that the Mdewakanton Band is an Indian Tribe

recognized and acknowledged by the United States and was under federal

jurisdiction on June 18, 1934.

      254. Petitioners pray that this Court issue a declaratory judgment

against the Department of the Interior stating that the Department is legally

required to recognize the Mdewakanton Band and required to place the

Mdewakanton Band on the list of federally-recognized tribes, and treat the

Mdewakanton Band accordingly as required under federal law.

      255. Moreover, Petitioners pray that this Court issue an injunction

against the Department of the Interior: requiring the Respondents to

recognize the Mdewakanton Band place the Mdewakanton Band on the list of

federally-recognized tribes, and treat the Mdewakanton Band accordingly as

required under federal law.




                                          56
             Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 57 of 59



      256. The Mdewakanton Band should be entitled to all other relief this

Court would deem justified under the facts, circumstances, and the law in

this case.

                            JURY TRIAL DEMANDED

      257. If necessary, a jury trial is demanded.

                              PRAYER FOR RELIEF

      WHEREFORE, the Petitioners, Mdewakanton Band of Sioux in

Minnesota, Terri Robertson-Torgerson and Ross Torgerson, request that this

Court:

      1. Enter judgment in favor of the Petitioners Mdewakanton Band of

         Sioux in Minnesota, Terri Robertson-Torgerson and Ross Torgerson

         on Counts I and II;

      2. Issue a writ of mandamus under this Court’s authority directing the

         Respondents Secretary of the Interior or Assistant Secretary for

         Indian Affairs or both to add the Mdewakanton Band of Sioux in

         Minnesota to the list of federally-recognized tribes and to act

         accordingly under federal law;

      3. Declare that the Respondents Secretary of the Interior or Assistant

         Secretary for Indian Affairs or both have violated the statutory

         rights of the Petitioners to federal recognition;




                                        57
   Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 58 of 59



4. Issue a declaratory judgment against the Respondents Secretary of

  the Interior or Assistant Secretary for Indian Affairs or both

  directing them to add the Mdewakanton Band of Sioux in Minnesota

  to the list of federally-recognized tribes and treat the Mdewakanton

  Band accordingly under federal law;

5. Issue an injunction against the Respondents Secretary of the

  Interior or Assistant Secretary for Indian Affairs or both, directing

  them to add the Mdewakanton Band to the list of federally-

  recognized tribes and treat the Mdewakanton Band of Sioux in

  Minnesota accordingly under federal law;

6. Award attorney fees, expenses, costs and disbursements under the

  federal Equal Access to Justice Act, 28 U.S.C. § 2412(d)(1)(A) to the

  Petitioners Mdewakanton Band of Sioux in Minnesota, Terri

  Robertson-Torgerson and Ross Torgerson;

7. Award costs and disbursements to the Petitioners Mdewakanton

  Band of Sioux in Minnesota, Terri Robertson-Torgerson and Ross

  Torgerson; and

8. Grant to the Petitioners Mdewakanton Band of Sioux in Minnesota,

  Terri Robertson-Torgerson and Ross Torgerson all other relief the

  Court finds just and equitable under any law.




                               58
        Case 1:19-cv-00402 Document 1 Filed 02/15/19 Page 59 of 59




DATED: February 15, 2019             /s/Erick G. Kaardal
                                     Erick G. Kaardal (WI0031)
                                     Mohrman, Kaardal & Erickson, P.A.
                                     150 South Fifth Street, Suite 3100
                                     Minneapolis, Minnesota 55402
                                     Telephone: (612) 341-1074
                                     Facsimile: (612) 341-1076
                                     Email: kaardal@mklaw.com

                                     Attorneys for Petitioners




                                   59
